Citation Nr: 1749886	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-41 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for low back syndrome/degenerative arthritis of the spine, prior to April 11, 2016, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1984 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was remanded in July 2013, August 2014, March 2016 and January 2017 for additional development.

The Veteran testified at a Travel Board hearing in June 2014 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

Following the March 2016 remand, the Appeals Management Center (AMC), acting on behalf of the RO, in an April 2016 rating determination, increased the Veteran's disability evaluation for his service-connected low back disorder from 10 to 20 percent and assigned an effective date of April 11, 2016.  As a result of the AMC's actions, the Board has listed the issue as such on the title page of this decision.

Unfortunately, as will be discussed in more detail below, the appeal must once again be remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2017 remand, the Board noted that the Veteran was last provided a VA examination in connection with his service-connected low back disorder in April 2016, which was recent and contemporaneous in time.  Nonetheless, subsequent to the April 2016 VA back examination, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016) held that the final sentence of 38 C.F.R. § 4.59 required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The Board noted that the Court's holding in Correia established additional requirements that had to be met prior to finding that a VA examination was adequate.  The Board indicated that a review of the claims file revealed that the previous VA examination reports included only active range of motion findings and did not include range of motion findings for passive range of motion.  They also did not specify whether the results were weight-bearing or nonweight-bearing.  The Board found that as the previous examination reports did not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination was necessary to decide the claim. 

The Veteran was to be scheduled for a VA examination to determine the severity of his service-connected low back disorder.  The examiner was to describe the nature and severity of all manifestations of the Veteran's low back disability.  The examiner was to record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there was clinical evidence of pain on motion, the examiner was to indicate the degree of flexion, extension, and/or rotation at which such pain began.  Then, after reviewing the Veteran's complaints and medical history, the examiner was to render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experienced functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and was to portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

The Board specifically indicated that in order to comply with the Court's recent precedential decision in Correia, the examiner had to test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable. 

In conjunction with the remand, the Veteran was afforded the requested VA examination in April 2017.  The directives of the remand specifically required that range of motion testing be performed for both active and passive motion.  Furthermore, the examination results also do not comply with the Court's holding in Correia.  As such, further action by the Board would be in violation of the holding in Stegall v. West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  The entire record must be made available to and reviewed by the examiner in conjunction with the examination. The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's low back disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If range of motion is not possible, the examiner should indicate whether the Veteran has unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

The examiner should also state whether the Veteran's service-connected low back disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerve).  The examiner should specifically indicate whether the Veteran has bowel or bladder impairment as a result of his back disability, and, if so, describe the current severity of any such neurological manifestations.  The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

